Citation Nr: 1543307	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

This matter comes before the Board from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that new and material evidence had not been submitted to allow a reopening of the previous claim.  

The claim has a complex procedural history.  In a May 2005 rating decision, the RO granted service connection for bilateral hearing loss, assigning a noncompensable disability rating, effective August 29, 2003.  In an October 2006 rating decision, the RO severed the Veteran's service-connected bilateral hearing loss.  Although the Veteran submitted a substantive appeal of this decision, because it was not timely filed, the request was deemed a request to reopen his service connection claim.  In September 2013, following certification of the claim to the Board, the Board reopened and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2010, the Veteran notified VA that he would be unable to attend his November 2010 scheduled hearing before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.704(e) (2015).

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's current bilateral hearing loss is the result of an injury, event or illness during service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1111, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Veteran avers that his current bilateral hearing loss is the result of acoustic trauma suffered while an infantryman during active duty service.  His DD 214 shows that his military occupational specialty (MOS) was a rifleman in the Marine Corps.  Service personnel records show that he was a "BARman," which involving the shooting of Browning automatic rifles.  Based on this information, the Board finds it reasonable that he experienced acoustic trauma in service.

Review of the Veteran's service treatment records reveals no complaints or treatment for hearing loss.  During his February 1961 separation examination, his hearing, based on a score of 15/15 on the whispered voice test, was within normal limits.

Post-service private treatment records show the Veteran was diagnosed with bilateral sensorineural hearing loss in January 1997.  In December 2001, he underwent a VA outpatient audiological evaluation, which again revealed a diagnosis of bilateral sensorineural hearing loss.

In March 2004, a VA audiologist opined that the Veteran's bilateral sensorineural hearing loss was at least as likely as not due in part to his active duty noise exposure.  The examination report shows that, in addition to her knowledge of the Veteran's military noise exposure, she was also aware of his post-service employment as a pipefitter for 30 years at General Motors (GM); he told her that it was "a noisy job and that he used ear protection intermittently."  Despite this information, she based her positive nexus opinion on the fact that the Veteran "had significant military noise exposure."  In February 2006, this same audiologist noted that she had not been aware that the Veteran was being compensated for hearing loss by GM and that this would have changed her opinion.  

In September 2006, the Veteran was afforded another VA audiological examination pursuant to the proposed severance of service connection, which was based on the AOJ's receipt of documents showing that he had received a monetary settlement from GM for bilateral hearing loss at the time of his retirement.  The documents also showed that he was receiving hearing loss treatment through the State of New York Workers' Compensation Board based on a work-related injury at GM.  In the examination report, the clinician specifically noted that the Veteran said that he had received a $10,000 settlement from GM for hearing loss.  Without any substantive change in his diagnosis, she opined that it was less likely than not that his hearing loss was related to military service.  Her rationale was that he had a normal whispered voice test at separation from service, and significant noise exposure as a civilian working at GM, where he was "receiving a worker's compensation benefit ... as a result of a hearing loss acquired while employed at GM."

In October 2013, pursuant to the remand by the Board, the Veteran was afforded a third VA audiological examination.  The examiner was the same clinician who performed the September 2006 examination.  Again, she opined that his bilateral sensorineural hearing loss was less likely than not the result of service based on a finding that he had a normal whispered voice test at separation, an extensive history of civilian noise exposure, and was receiving compensation from GM.  

Based on a review of the complete evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss is warranted.  

In this regard, the Board is puzzled by the fact that the first and second examiners rendered a different opinion that was based on the exact same set of facts concerning the Veteran's sensorineural hearing loss diagnosis, his noise exposure in service for less than 3 years, and his truthful disclosure during the March 2004 examination that he had worked in a noisy plant as a pipefitter for 30 years using hearing protection intermittently.  The only fact that changed over the course of this claim was the examiners' knowledge that the Veteran had received a monetary settlement from GM, which would have nothing to do with the issue of whether his present bilateral hearing loss is at least in part as the result of his military service.  Accordingly, having resolved reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


